Sup. Ct. Ga. Application for stay of execution of the sentence of death, presented to Mr. Justice Powell, and by him referred to the Court, granted pending filing of a petition for writ of certiorari on or before the close of business March 9, 1977. In the event a petition for writ of certiorari is so filed, this order is to remain in effect pending this Court’s action on petition. Should petition for writ of certiorari be denied, this order is to terminate automatically. In the event petition for writ of certiorari is granted, this order is to remain in effect pending issuance of mandate of this Court. The State of Georgia is requested to file a response to petition for a writ of certiorari as expeditiously as possible.